Scanlan, J. (specially concurring): The plaintiff, in the trial court and here, has taken the position that the defendant assumed charge of the defense to the original action, and we are, therefore, not called upon to decide what effect, if any, the defendant’s letter of September 16, 1931, and the conversations following it had upon the contract of insurance. In other words, plaintiff’s attitude makes it entirely unnecessary for us to decide whether or not said conduct of the defendant amounted to a breach of the insurance contract.